DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 08/23/2022 has been
entered. Claims 1,4,19,22 and 31-32 have been amended in the AFCP. Claim 28 has been canceled in the AFCP. New Claims 33 and 34 have been added in the AFCP. Claims 1-12,14-16,19-27 and 29-34 are still pending in this application, with claims 1,19 and 31-32 being independent.

Response to Arguments
1.	Applicant's arguments filed on 08/23/2022 on page 16
of applicant's remark regarding Claim 14, the applicant
argues that Guo does not disclose sending report in accordance with information received.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Guo discloses that the UE is configured with CSI reporting configuration  with higher layer parameter (i.e. third information). The UE sends CSI report to the base station according to the configuration for CSI reporting (Guo Para[0192]).
The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415